NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JAN 22 2015

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

CHRISTOPHER JONES,                                No. 13-56829

              Petitioner - Appellant,             D.C. No. 3:09-cv-01896-JM-DHB

  v.
                                                  MEMORANDUM*
MATTHEW CATE,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Southern District of California
                 Jeffrey T. Miller, Senior District Judge, Presiding

                     Argued and Submitted December 9, 2014
                              Pasadena, California

Before: SILVERMAN and BEA, Circuit Judges, and BELL, District Judge.**

       Petitioner Christopher Jones’s federal habeas petition was dismissed as

untimely. The district court granted a certificate of appealability solely as to the

question whether Jones was entitled to equitable tolling. Jones timely appealed.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert Holmes Bell, District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
We review de novo the dismissal of a petition for writ of habeas corpus as

time-barred; we review the district court’s findings of fact for clear error. Forbess

v. Franke, 749 F.3d 837, 839 (9th Cir. 2014). We reverse and remand for

consideration of the merits of Jones’s habeas petition.

      Under Bills v. Clark, 628 F.3d 1092, 1099–1100 (9th Cir. 2010), Jones

showed that (1) his mental impairment rendered him personally unable to prepare a

habeas petition and (2) his mental impairment made it impossible to meet the filing

deadline under the totality of the circumstances, including reasonably available

access to assistance. The district court correctly found that Jones satisfied the first

prong of the Bills test because Jones’s mental state rendered him unable personally

to prepare a habeas petition and effectuate its filing.

      However, the district court erred in finding that Jones did not act diligently

in pursuing available remedies. The district court held that Jones failed the second

prong of the Bills test because between November 19, 1998, when Jones’s

conviction became final, and August 29, 2009, when Jones filed his federal habeas

petition, Jones filed multiple state habeas petitions and sought assistance from

other inmates to draft correspondence, complete paperwork, and file prison

grievances. Based on these filings, the district court found that Jones was able to




                                           2
seek assistance from others and that his lack of diligence, not his mental

impairment, was the but-for cause of his failure timely to file.

      Rather, the only inference which arises is that he was incapable of asking for

help in filing a federal habeas petition. Such help was not offered with respect to a

possible federal habeas petition until 2009. Therefore, Jones’s mental impairment

was the but-for cause of Jones’s failure timely to file.

      REVERSED and REMANDED.




                                           3